UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED: MARCH 31, 6 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000 – 5 AMCHI GENDYNAMY SCIENCE CORPORATION (Name of small business issuer in its charter) Delaware 47-1360654 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1809 Pritchard Way Hacienda Heights, CA (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 626-715-9695 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [
